      Case 1:20-cv-10534-PGG-GWG Document 6 Filed 01/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA DIAZ SANCHEZ,

                             Plaintiff,                               20 Civ. 10534
                     -against-                          ORDER DIRECTING PAYMENT OF
                                                           FEE OR IFP APPLICATION
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this District, a

plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee –

or request authorization to proceed without prepayment of fees, submitting a signed in forma

pauperis (“IFP”) application in support of that request. See 28 U.S.C. §§ 1914, 1915.

       Here, Plaintiff submitted the Complaint without the filing fees or an IFP application. By

February 8, 2021, Plaintiff must either pay the $402.00 in fees or submit a completed IFP

application. (The IFP form is attached to this Order.) If Plaintiff submits the IFP application, it

should be labeled with docket number 20-CV-10534. If the Court grants the IFP application,

Plaintiff will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       Chambers will mail a copy of this order to Plaintiff and note service on the docket. No

answer is required at this time. If Plaintiff complies with this Order, the case shall be processed

in accordance with the procedures of the Clerk’s Office. If Plaintiff does not comply with this

Order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
      Case 1:20-cv-10534-PGG-GWG Document 6 Filed 01/07/21 Page 2 of 4




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when seeking review of a non-frivolous issue).

       If Plaintiff pays the filing fees or if IFP status is granted, the Court will issue a new Order

of Service – Scheduling Order. The Clerk of Court is thus directed to vacate Dkt. No. 4.

 Dated:   January 7, 2021                          SO ORDERED.
          New York, New York

                                                             PAUL G. GARDEPHE
                                                            United States District Judge




                                                  2
         Case 1:20-cv-10534-PGG-GWG Document 6 Filed 01/07/21 Page 3 of 4



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
          Case 1:20-cv-10534-PGG-GWG Document 6 Filed 01/07/21 Page 4 of 4




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
